Per Curiam.
Respondent was admitted to practice by the Appellate Division, First Department, in 1955. He was suspended for a period of six months by this Court on October 25, 1996 (Matter of Mordkofsky, 232 AD2d 863, Iv denied 89 NY2d 817, appeal dismissed 89 NY2d 983). On June 26, 1997, respondent’s motion for expedited reinstatement was denied and his pending application for reinstatement was referred to petitioner, the Committee on Professional Standards, for investigation and report.
Based on petitioner’s report and the papers submitted by respondent, and especially noting his refusal to cooperate with petitioner’s investigation of his application for reinstatement, we find that respondent has not shown, by clear and convincing evidence, that he has complied with the provisions of the order suspending him and that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 [b]). We therefore deny his application for reinstatement.
Mikoll, J. P., Crew III, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that respondent’s application for reinstatement is denied.